               Case 2:16-cr-00100-GMN-DJA Document 314 Filed 01/25/19 Page 1 of 5



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQUIRE
     Nevada Bar No. 13549
 3   Email: russ@wmllawlv.com
            smuralidhara@wmllawlv.com
 4   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 5   Suite 701
     Las Vegas, NV 89101
 6   Phone: (702) 382-4004
     Fax: (702-382-4800
 7   Attorneys for Jan Rouven Fuechtener
 8
 9                                                  UNITED STATES DISTRICT COURT
10                                                          DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                                    )
                                                                  )    CASE NO. 2:16-CR-00100-GMN-CWH
13               Plaintiff,                                       )
                                                                  )
14                           vs.                                  ) MOTION TO CONTINUE SENTENCING
                                                                  ) (FIRST REQUEST)
15   JAN ROUVEN FUECHTENER,                                       )
                                                                  )
16               Defendant.                                       )
                                                                  )
17
18               The defendant, Jan Rouven Fuechtener, by and through his attorneys of record, RUSSELL
19   E. MARSH, ESQUIRE, and SUNETHRA MURALIDHARA, ESQUIRE, WRIGHT MARSH &
20   LEVY, moves this Court to vacate the currently scheduled sentencing hearing set for Thursday,
21   February 21, 2019 at 9:00 a.m., and set to a date and time convenient to this Court but no sooner than
22   ninety (90) days from the current sentencing date. The government opposes this request in part.
23   After consultation with AUSA Roohani, defense counsel have learned that the government is
24   amenable to a continuance of one week until February 28, 2019. The government is unable to agree
25   to a longer continuance, because AUSA Roohani represents that after March 1, 2019, the FBI Special
26   Agent assigned to this case will be unavailable. Because undersigned counsel request a continuance
27   of more than one week to prepare for sentencing, this request is filed as a motion. This is the first
28   request for a continuance of the sentencing date sought by current defense counsel.


     J:\DEBBIE\PLEAD-2019\FUE/UNI/MTN CONTINUE SENTENCING
               Case 2:16-cr-00100-GMN-DJA Document 314 Filed 01/25/19 Page 2 of 5



 1                                   MEMORANDUM OF POINTS AND AUTHORITIES
 2               On November 17, 2016, Mr. Fuechtener pleaded guilty under a plea agreement during trial.
 3   ECF 142, 146. Specifically, he pleaded guilty to three counts: possession of child pornography, in
 4   violation of 18 U.S.C. § 2252(a)(5)(B); receipt of child pornography, in violation of 18 U.S.C.
 5   2252A (a)(2) and (b); and distribution of child pornography, in violation of 18 U.S.C. 2252A (a)(2)
 6   and (b).
 7               On November 1, 2018, undersigned counsel were retained by Mr. Fuechtener. ECF 306.
 8   During the status conference held on that date, the Court set a firm sentencing date of February 21,
 9   2019. ECF 306. The Court’s Order also provides that both parties will provide expert notices 30
10   days prior to sentencing. Id. On November 13, 2018, this Court dismissed Mr. Fuechtener’s second
11   motion to withdraw plea, ECF 282, without prejudice. ECF 310. The Court indicated that new
12   counsel may refile a motion to withdraw plea if desired. Id. Five weeks after the status conference,
13   on December 6, 2018, prior defense counsel provided Mr. Fuechtener’s file to undersigned counsel.
14   This file contains three banker’s boxes of material, including pertinent trial and hearing transcripts
15   defense counsel must review.
16               Since the current representation commenced, defense counsel have met with Mr. Fuechtener
17   at the Southern Nevada Detention Center in Pahrump multiple times to discuss sentencing strategy
18   and additional potential motions. Defense counsel have also started their review of prior court
19   transcripts and other documentation provided in the banker’s boxes. Of note, the transcripts alone
20   exceed 1,000 pages. The review of the transcripts and other materials is needed to determine
21   whether additional motions are necessary and in preparation for sentencing. Further, prior counsel
22   has not lodged informal objections to the PSR and those must be considered and discussed with Mr.
23   Fuechtener and provided to U.S. Probation.
24               Additionally, defense counsel have also talked with and retained a number of potential
25   experts and consultants. Two of these consultants or experts are unavailable to meet with Mr.
26   Fuechtener until February 2019. Defense counsel are still interviewing and researching other experts
27   and consultants who may be needed for Mr. Fuechtener’s sentencing. To remain compliant with the
28   ///


     J:\DEBBIE\PLEAD-2019\FUE/UNI/MTN CONTINUE SENTENCING   2
               Case 2:16-cr-00100-GMN-DJA Document 314 Filed 01/25/19 Page 3 of 5



 1   Court’s Order, defense counsel request additional time for expert evaluation and timely production
 2   of any reports to government counsel.
 3               Lastly, defense counsel Sunethra Muralidhara is preparing for a state murder trial currently
 4   scheduled for February 11, 2019, which is expected to last 5-7 days. Given the current status of Mr.
 5   Fuechtener’s case, he requests a continuance of 90 days. This request is not made in bad faith but
 6   rather to give counsel sufficient time to review an extensive file, prepare for sentencing, and
 7   zealously advocate for Mr. Fuechtener. Should the Court seek additional information in support of
 8   this continuance, counsel is prepared to provide additional information for an ex parte in camera
 9   review, so as to not disclose defense strategy in a public filing.
10               DATED this 25th day of January, 2019.
11                                                          WRIGHT MARSH & LEVY
12
                                                            By /s/ Russell E. Marsh
13                                                            RUSSELL E. MARSH, ESQUIRE
                                                              SUNETHRA MURALIDHARA, ESQUIRE
14                                                            Attorneys for Jan Rouven Fuechtener
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/MTN CONTINUE SENTENCING     3
               Case 2:16-cr-00100-GMN-DJA Document 314 Filed 01/25/19 Page 4 of 5



 1                                                          CERTIFICATE OF SERVICE
 2               I HEREBY CERTIFY that on the 25th day of January, 2019, I caused a copy of the foregoing
 3   MOTION TO CONTINUE SENTENCING (FIRST REQUEST) to be served via the Court’s
 4   CM/ECF electronic filing system addressed to all parties on the e-service list.
 5   Ellie Roohani
     Assistant United States Attorney
 6   501 Las Vegas Boulevard South
     Suite 1100
 7   Las Vegas, NV 89101
 8
                                                                    BY    /s/ Debbie Caroselli
 9                                                                    An employee of Wright Marsh & Levy
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/MTN CONTINUE SENTENCING             4
               Case 2:16-cr-00100-GMN-DJA Document 314 Filed 01/25/19 Page 5 of 5



 1
 2
                                                    UNITED STATES DISTRICT COURT
 3
                                                            DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                                    )
                                                                  )     CASE NO. 2:16-CR-00100-GMN-CWH
 6               Plaintiff,                                       )
                                                                  )
 7                           vs.                                  )     PROPOSED ORDER
                                                                  )
 8   JAN ROUVEN FUECHTENER,                                       )
                                                                  )
 9               Defendant.                                       )
                                                                  )
10
11               The court having reviewed Defendant’s Motion to Continue Sentencing, and good cause
12   appearing,
13               IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for Thursday,
14   February 21, 2019, at 9:00 a.m. be vacated and continued to _______________________________
15   at the hour of _________ ___.m
16               DATED this ____ day of ________________, 2019.
17
18                                                                _____________________________________________
                                                                  GLORIA M. NAVARRO
19                                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2019\FUE/UNI/MTN CONTINUE SENTENCING
